Citation Nr: 0919172	
Decision Date: 05/21/09    Archive Date: 05/26/09	

DOCKET NO.  04-05 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971, with service in the Republic of Vietnam from January to 
December 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, a January 2004 Decision Review Officer (DRO) 
decision, and a June 2004 decision by the VARO in Los 
Angeles, California.  

This case was previously before the Board in August 2006 and 
June 2008, on which occasions it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  

In a decision of June 2008, the Board granted an initial 100 
percent evaluation for the Veteran's service-connected 
posttraumatic stress disorder.  Previously, a 70 percent 
evaluation had been in effect for the Veteran's posttraumatic 
stress disorder, effective from August 8, 2001, the date of 
receipt of the Veteran's original claim for service 
connection for that disability.  In a rating decision of 
August 2008, the RO effectuated the Board's grant of a 100 
percent schedular evaluation for post-traumatic stress 
disorder, but made that award effective only from 
September 18, 2006, the date of a VA psychiatric examination 
showing an increase in the severity of the Veteran's 
posttraumatic stress disorder.  Inasmuch as the claim on 
appeal was one of entitlement to an initial evaluation in 
excess of 70 percent and the Board in its decision did not 
indicate staged ratings, the RO is advised that the 100 
percent schedular evaluation for post-traumatic stress 
disorder granted at the time of the Board's June 2008 
decision should have been made effective from August 8, 2001, 
the date of the Veteran's original claim for service 
connection for posttraumatic stress disorder.  

Finally, the appeal as to the issue of service connection for 
coronary artery disease, to include as secondary to service-
connected posttraumatic stress disorder, is once again being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

At the time of the Board's previous June 2008 remand, it was 
requested that the RO afford the Veteran an additional VA 
cardiovascular examination in order to more accurately 
determine the exact nature and etiology of his current 
coronary artery disease, and the relationship, if any, 
between that pathology and his service-connected 
posttraumatic stress disorder.  Further requested was that 
the Veteran's claims folder and a separate copy of the 
Board's remand be available to and reviewed by the examiner 
prior to completion of the examination, and that a notation 
to the effect that this record review had taken place be 
included in the examination report.  

In response to the Board's request, in December 2008, the 
Veteran was afforded an additional VA cardiovascular 
examination.  However, at the time of that examination, it 
was noted that the Veteran's claims folder had not arrived 
for review, which necessitated that it be reviewed following 
completion of the examination, with any editing necessary to 
be done at that time.  More specifically, following 
completion of the examination, the examiner indicated that 
his examination would "definitely have to be edited" 
following receipt of the Veteran's claims folder.  
Regrettably, upon review of the file, it would appear that 
the examiner was never, in fact, furnished with the Veteran's 
claims folder, thereby preventing him from making any 
necessary changes and/or "edits" to his examination report.  
Significantly, a remand by the Board confers on the Veteran, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The Board further notes that, in March 2009, and subsequent 
to the issuance of the most recent Supplemental Statement of 
the Case in January of that same year, there was received at 
the Board additional evidence.  That evidence consists of a 
letter from a VA nurse practitioner who had been treating the 
Veteran, and, on its face, appears to relate to and/or have a 
bearing on the Veteran's claim for service connection for 
coronary artery disease, both as secondary to service-
connected posttraumatic stress disorder, and as in some way 
related to service-connected diabetes mellitus.  
Significantly, this is the first time any argument has been 
made regarding the relationship, if any, between the 
Veteran's service-connected diabetes mellitus and coronary 
artery disease.  Accordingly, absent a waiver, such evidence 
must be referred to the agency of original jurisdiction (in 
this case, the RO) for initial review.  Significantly, there 
currently exists no written waiver (as required by 
regulation) of the Veteran's right of initial RO review of 
the recently-submitted evidence.  See 38 C.F.R. § 20.1304(c) 
(2008).  Accordingly, the statement in question must be 
returned for initial consideration. 

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2008, the date of 
the most recent VA examination on file, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem. 

2.  The Veteran's entire claims folder 
should then be furnished to the same VA 
cardiovascular examiner who conducted the 
Veteran's December 2008 examination in 
Dallas, Texas.  Following his review of 
the Veteran's claims folder, that 
examiner should specifically comment as 
to whether the Veteran's coronary artery 
disease is as likely as not proximately 
due to, the result of, or aggravated by 
his service-connected post-traumatic 
stress disorder and/or diabetes mellitus.  
All such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  

3.  The RO/AMC should then review the 
Veteran's claim for service connection 
for coronary artery disease, on both a 
direct basis, and as secondary to 
service-connected posttraumatic stress 
disorder and/or diabetes mellitus.  This 
review should specifically include 
consideration of the aforementioned 
February 2008 letter from a VA nurse 
practitioner.  Should the benefit sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in January 2009.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



